             Case 1:19-cv-12059-RGS Document 36 Filed 01/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

CERTAIN UNDERWRITERS AT LLOYD’S,
LONDON, SUBSCRIBING
TO POLICY NO. XSZ46404,
     Plaintiffs
                                                                   C.A. No.: 1:19-CV-12059
v.

THE MAVERICK STREET REALTY, LLC,
TIMOTHY WHITE, RICHARD EGAN,
     Defendants

                               STIPULATION OF DISMISSAL

        Pursuant to Mass. R. Civ. P. Rule 41(a)(1)(ii), the parties to the above-captioned matter

hereby stipulate that all claims amongst and between them be dismissed with prejudice, without

attorneys’ fees and costs, and with all rights of appeal waived.


Dated: January 13, 2021


Plaintiff,                                                Defendants,

CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,                  THE MAVERICK STREET REALTY, LLC,
SUBSCRIBING TO POLICY NO. XSZ46404,                       TIMOTHY WHITE, RICHARD EGAN,

By their attorney,                                        By their attorney,

_____ /s/ Michele Sears         ________                         /s/ Ronald Dunbar
Christopher P. Flanagan, BBO #567075                      Ronald William Dunbar, BBO # 567023
Christopher.Flanagan@wilsonelser.com                      dunbar@dunbarlawpc.com
Michele C. Sears, BBO # 655211                            Dunbar Law P.C.
Michele.Sears@wilsonelser.com                             197 Portland Street, 5th Floor
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP           Boston, MA 02114
260 Franklin Street, 14th Floor                           (617) 244-3550
Boston, MA 02110-3112
(617) 422-5300




1472178v.1
             Case 1:19-cv-12059-RGS Document 36 Filed 01/13/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Michele C. Sears, hereby certify that on January 13, 2021, the foregoing document was
served on counsel for the Defendants, by electronic mail only.

                                           /s/ Michele C. Sears
                                           Michele C. Sears




                                              2

1472178v.1
